


EXHIBIT 10.2




ADDENDUM to the CAMPUSCARE® SUPPORT AGREEMENT BETWEEN


CAMPUS MANAGEMENT CORP. AND


BRIDGEPOINT EDUCATION, INC.


Purpose of Addendum: Convert Licensed Programs to CampusNexusTM Suite


This Addendum, effective upon the mutual execution by the parties hereunder, is
incorporated into and made a part of the CampusCare Support Agreement (the
“CampusCare Agreement”) between Campus Management Corp. (“CMC”) and Bridgepoint
Education, Inc. (“Customer”), dated as of February 15, 2005, as amended. All
capitalized terms not otherwise defined herein shall have the meaning set forth
in the CampusCare Agreement. The CampusCare Agreement shall be amended, as
follows:




1.
Contemporaneously with this Addendum, Customer is executing the Addendum to the
License Agreement in order to convert the Licensed Programs previously licensed
by Customer (“Legacy Licensed Program”) to the new Licensed Program, CampusNexus
Suite, for [***] ASRs and Users. Accordingly, Customer shall receive CampusCare
Support for the CampusNexus Suite pursuant the CampusCare Agreement.





This Addendum is deemed effective upon acceptance at CMC’s principal offices.
Except as expressly stated herein, all other terms of the CampusCare Agreement,
as amended, remain unchanged and in full force and effect.


BRIDGEPOINT EDUCATION, INC.
 
CAMPUS MANAGEMENT CORP.
 
 
 
 
 
 
 
By:
 
/s/ Daniel Devine
 
By:
 
/s/ Anders Nessen
 
 
 
 
 
 
 
Print:
 
Daniel Devine
 
Print:
 
Anders Nessen
 
 
 
 
 
 
 
Title:
 
CFO
 
Title:
 
CFO
 
 
 
 
 
 
 
Date:
 
4/1/14
 
Date:
 
4/1/14
 
 
 
 
 
 
 





































[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

Add CCare                        Page 1 of
1                            Confidential
CR-031014



